SHARON KELLER                   /~l^,-r^.„, ^ ^ , /-l~„ „..., . »        A »^~^-, . ,    ^          ABEL ACOSTA
  pREsmiNGjudge                 Court of Criminal Appeals                                               clerk
                                                                                                     (512)463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS                            a t to'FTXT t c y A O HQH1 1
CHERYL JOHNSON                                AUS UIN, 111AAS /» / 1 1                             SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
BARBARA P. HERVEY                                                                                    (5'2) 463 '597
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




                                               November 4, 2015

   Robert M. Cisneros
   Constable Precinct 1
   901 Leopard Street, Room 112
   Corpus Christi, TX 78401

   Re: IN RE YOLANDA SALDIVAR
   CCA No. WR-69,661-04
   Trial Court Case No. 704424


   Dear Constable Cisneros:


           Please serve the enclosed Order to Show Cause on Anne Lorentzen, the District Clerk of
  Nueces County. The address for Anne Lorentzen is 901 Leopard Street, Room 313
  Corpus Christi, TX 78401. The telephone number is (361) 888-0111.

        After the officer's return has been executed, please return it to this office: Court of
  Criminal Appeals, P. O. Box 12308, Capitol Station, Austin, TX 78711, telephone number (512)
  463-1551.


                                                                             Sincerely




                                                                             Abel Acosta, Clerk

  Enclosures
  Certified Mail 7196 9008 0560 0000 0102


  cc:      Anne Lorentzen
           District Clerk Nueces County
           901 Leopard Street, Room 313
           Corpus Christi, TX 78401 ...
           Certified Mail 7196 9008 8560 0000 0119

                     Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                        Website www.txcourts.gov/cca.aspx
Yolanda Saldivar
Mountain View Unit #733126
2305 Ransom Rd.
GatesviUe, Texas 76528
TO:    The Sheriff of any County or any Constable of any County, Texas Ranger,
       Texas Highway Patrolman, or any Peace Officer within the State of Texas.

GREETINGS:


       YOU ARE HEREBY COMMANDED that you serve upon the District Clerk of Nueces

County, the accompanying ORDER TO SHOW CAUSE AND TO FILE RESPONSE, issued

from the Court of Criminal Appeals of the State of Texas on November 4, 2015.

       HEREIN FAIL NOT, but of this writ and notice make due return, under the penalty

prescribed by law, with your endorsementshowing how you executed the same.

       WITNESS MY HAND and Seal of the Court of Criminal Appeals of the State of Texas

affixed at the City of Austin, Texas, on this the 4th day of November, 2015.




                                                     ABEL7ACOSTA, CLERK
                                                     COURT OF CRIMINAL APPEALS
                                                     STATE OF TEXAS
                                                     P.O. BOX 12308, CAPITOL STATION
                                                     AUSTIN, TX 78711
              IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS

                                        NO. WR^69,661-04



                             IN RE YOLANDA SALDIVAR, Relator



                   ORDER TO SHOW CAUSE AND TO FILE RESPONSE
                                   FROM NUECES COUNTY




        Per curiam.


                                             ORDER


        On September 18,2013, this Court issued an order requiring Respondent, the District Clerk

ofNueces County, to respond within thirty days as to whether or not Relator has been advised ofthe

total cost ofpurchasing the clerk and reporter's records from her trial in cause number 704424 from

the 214th District Court, and if not, why not.

       On, December 5, 2013, this Court mailed an inquiry to Respondent as to why no response

to the order had yet been submitted. On April 13, 2015, a second reminder letter was sent by this

Court. To date no response has yet been received from said Respondent, in violation of the Court's

Order requiring a response by October 18,2013.
        NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,

that Respondent shall file an appropriate response and show cause why Respondent should not be

held in contempt of this Court for failing to file the response by the date it was due and be punished

for failing to do so. Respondent, the District Clerk of Nueces County is ordered to file, with the

Clerk of this Court, Respondent's sworn affidavit and, if necessary, affidavits of other persons, on

or before December 7, 2015. The affidavits shall state facts that deny or excuse Respondent's

contempt, if there are any such facts. Respondent, the District Clerk of Nueces County, shall also

file the response required by this Court's abatement order of September 18, 2013, on or before

December 7, 2015.

       It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO

SHOW CAUSE AND TO FILE RESPONSE commanding Respondent to file said response and

to show cause, in the manner and within the time specified in this Order, why Respondent should

not be held in contempt ofthis Court for failing to timely file the required response and be punished

for Respondent's failure to do so. A copy of this Order shall accompany the Notice.

       IT IS SO ORDERED ON THIS THE 4th day of November, 2015.



Filed: November 4, 2015
Do not publish
                                    THE STATE OF TEXAS
                  NOTICE TO SHOW CAUSE AND TO FILE RESPONSE



TO: Anne Lorentzen, District Clerk Nueces County

GREETINGS:


       WHEREAS, the Court of Criminal Appeals on November 4, 2015, made and entered the

order to show cause and to file response. A correct and complete copy of the Order of is

attached to this Notice and fully incorporated for all purposes.

       NOW, THEREFORE, the District Clerk of Nueces County is hereby commanded to

show cause, in the manner and within the period specified in the Order of, why Respondent

should not be held in contempt of the Court of Criminal Appeals for failing to timely file the

required response. Further, the District Clerk of Nueces County is ordered to file said response

as specified in the Order of November 4, 2015.

       WITNESS MY HAND and Seal of the Court of Criminal Appeals, at the City of Austin,

Texas, on this 4th day of November, 2015.




                                                                   :OSTA, CLERK
                                                      COURT OF CRIMINAL APPEALS
                                                      STATE OF TEXAS
                                    OFFICER'S RETURN


                                        WR-69,661-04

                          IN RE YOLANDA SALDIVAR, Relator



        Came to hand on this the      day of          , 2015, at       o'clock, .M.,
and executed at Nueces County, Texas, on the      day of         , 2015, by delivering to the
District Clerk of Nueces County, the original ORDER TO SHOW CAUSE AND TO FILE
RESPONSE which accompanied this writ.

       To certify which witness my hand officially.




                                            (Signature)


                                            (Print or type name)




                                            (Title)

                                            of                      County, Texas